ME. CHIEF JUSTICE, BRANTLY
delivered the opinion of the court.
Appeal by defendants Parrot Silver & Copper Company, a Montana corporation, and II. A. Gallwey, its general manager, from an order of the district court of Silver Bow county, granting a temporary injunction to restrain said corporation and its officers, and directors from permitting the Amalgamated Copper Company to vote certain shares of stock owned by it in the said Montana corporation, also to restrain the defendants from paying to the Amalgamated Company any dividends on its shares, and from transferring any of those shares upon the books of the corporation.
This cause was submitted at the same time and upon the same facts as was the cause entitled MacGinniss v. B. & M. C. C. & S. M. Co. et al., this day decided. (Ante, p. 428.) Plaintiffs sue as minority shareholders in the Parrot Silver & Copper Company. The questions involved and the relief sought are substantially the same a,s in the other ease. The decision in that case is therefore conclusive of this, and for the reasons stated in the opinion therein, the order appealed from is reversed and the cause is remanded.

Reversed and remanded.